Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-523
                          Lower Tribunal No. 19-8275
                             ________________


               The Estate of Nomie Dell Jefferson, et al.,
                                   Appellants,

                                        vs.

                     City of Florida City, etc., et al.,
                                   Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

      The Law Office of Wiley Hicks, and J. Wiley Hicks and Robert A. Schreiber,
for appellants.

      The Monestime Firm, and Regine Monestime; and Shutts & Bowen LLP, and
Sidney C. Calloway and Suzanne M. Driscoll (Fort Lauderdale), for appellee City
of Florida City.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

      PER CURIAM.
      Affirmed.    Dade Cty. v. Paxson, 270 So. 2d 455 (Fla. 3d DCA 1972)

(concluding that the condemning authority proved reasonable necessity for the

taking); Faison v. Div. of Admin., Dep’t of Transp., 299 So. 2d 629 (Fla. 1st DCA

1974) (stating that the trial judge was in the best position to evaluate and judge the

credibility and weight to be accorded the testimony of the various witnesses); Rawls

v. Leon Cty., 974 So. 2d 543 (Fla. 1st DCA 2008) (finding no evidence of bad faith

or abuse of discretion, and competent substantial evidence to support the taking).




                                          2